Title: To Thomas Jefferson from Levi Lincoln, 17 November 1806
From: Lincoln, Levi
To: Jefferson, Thomas


                        
                            
                        
                           Sir
                        
                     
                            Washington Novr. 17 1806
                        
                        I have in vain searched, and untill wearied with the pursuit, for some authority from the acknowledged law of
                            nations, which would justify or condemn belligerents impressing or taking from a neutral vessel, at sea, its own subjects
                            whether passengers or a part of the crew—It is clear, having on board such subjects, can by law, be no cause for the
                            bringing too, & boarding. But the question is, being lawfully on board for other purposes, can the belligerent seeing
                            the subjects, seamen or even deserters from the navy of its sovereign retake, or impress them, in the same manner as an
                            individual may take his goods, wife, child or servant wherever he may happen to find them? The principles of the cases are
                            different. The goods, wife, child and servant, are supposed to have been wrongfully seperated from the owner; the
                            subjects & seamen of a belligerant to have been rightfully engaged with the neutral, except in the case of desertion.
                            The goods, wife &c of the individual being concealed, or carried away, he may be without a remedy, the subjects or
                            the seamen of a belligerent continuing with a neutral, they may be claimed of the Govt of the neutral. The
                            individual takes his property &c without doing an injury to another, the belligerant reclaims or impresses, with
                            an injury to the innocent neutral vessel, and a damage to the impressed—The inference from the silence of the books on
                            this subject is I think against the regularity of the justice.
                        A Mr Russel, a merchant of respectability from Boston, and a member of the legislature of Mass, of federal
                            politics, but moderate, is in the city, & desirous of paying his respects to you, as soon as I get a little more
                            relieved from a fever cold with which I have been exercised for more than a week, I will take the liberty of introducing
                            him—
                        I have Sir the honor to be with the highest esteem most respectfully Your Hum Sevt
                        
                            Levi Lincoln
                     
                        
                    